 

Exhibit 10.19

 



PROGRESSIVE WASTE SOLUTIONS LTD.

 

(the “Corporation”)

 

AMENDMENT TO AMENDED AND RESTATED SHARE OPTION PLAN

 

RECITALS:

 

(a)The Corporation adopted a Share Option Plan effective October 1, 2008, which
Plan was amended and restated effective July 22, 2009 (the “Plan”); and

 

(b)Pursuant to Section 2.4 (a) of the Plan, the board of directors of the
Corporation (the “Board”) may increase to the number of Shares issuable under
the Plan subject to shareholder approval.

 

Capitalized terms used in this amendment that are not defined in it have the
meanings given to them in the Plan.

 

Section 3.1 of the Plan (Shares Reserved for Issuance) is amended to increase
the maximum number of Shares reserved for issuance under the Plan to 6,260,565
Shares.

 

Any reference to “this Plan” in the Plan and any reference to the Plan in any
other agreements will mean the Plan, as amended by this amendment. Except as
specifically amended by this amendment, the provisions of the Plan remain in
full force and effect.

 

Approved by a resolution of the Board adopted effective as of February 24, 2015.

 

 

 

  

IESI-BFC LTD.

 

AMENDED AND RESTATED SHARE OPTION PLAN

 

 

 

  

TABLE OF CONTENTS

 

SECTION 1. INTERPRETATION AND ADMINISTRATIVE PROVISIONS 1 1.1 Purpose 1 1.2
Definitions 1 1.3 Interpretation 3 1.4 Effective Date 3       SECTION 2.
ADMINISTRATION AND AMENDMENT 3 2.1 Administration 3 2.2 Amendment and
Termination 4 2.3 Amendment on Consent 4 2.4 Amendments with Shareholder
Approval 4 2.5 Section 409A of the Code. 5       SECTION 3. GRANTS OF OPTIONS
AND RIGHTS OF OPTION HOLDERS 5 3.1 Shares Reserved for Issuance 5 3.2 Grant of
Options and Option Agreement 6 3.3 Exercise of Options 6 3.4 Acceleration of
Exercise of Options 6 3.5 Exercise Price 6 3.6 Exercise Procedure 7 3.7
Prohibition on Transfer or Assignment of Options 7 3.8 Participants are not
Shareholders 7 3.9 No Special Rights of Employment or Office 7 3.10 No Other
Benefits of Employment of Office 7       SECTION 4. SHARE APPRECIATION RIGHTS 7
4.1 Grants of Share Appreciation Rights 7 4.2 Exercise 8       SECTION 5.
RESIGNATION, TERMINATION, DEATH, DISABILITY, EXPIRY 8 5.1 Resignation 8 5.2
Without Cause or Cessation of Eligible Participant 8 5.3 For Cause 8 5.4
Disability or Death 8 5.5 Expiry 9 5.6 End of Participation 9       SECTION 6.
GENERAL 9 6.1 Capital Adjustments 9 6.2 Non-Exclusivity 9 6.3 Compliance with
Articles of Amalgamation 10 6.4 Tax Consequences 10 6.5 No Liability 10 6.6
Notices 11 6.7 Unfunded Plan 11 6.8 Costs 11 6.9 Governing Law 11 6.10
Severability 11 6.11 Successors and Assigns 11 6.12 Survival 11

 

- i - 

 

  

IESI-BFC LTD.

 

AMENDED AND RESTATED SHARE OPTION PLAN

 

Section 1.        Interpretation and Administrative Provisions

 

1.1Purpose

 

The purposes of this Plan are to provide Eligible Participants with compensation
opportunities that will encourage ownership of Shares, enhance the Participating
Entities’ ability to attract, retain and motivate senior employees, and reward
them for significant performance.

 

This Plan was adopted by the Corporation effective October 1, 2008, in
connection with the plan of arrangement whereby the Corporation becomes the
successor to the Fund and assumes the Fund’s obligations in respect of options
granted and outstanding at that date under the terms of the Fund’s Amended and
Restated Unit Option Plan (the “Prior Plan”). As at that date, options to
acquire an aggregate of 2,070,500 Units were outstanding under the Prior Plan,
which options will be deemed to be issued and outstanding on the same terms
pursuant to this Plan and Section 6.1 of the Prior Plan, except that an option
to acquire Units shall be changed to an Option to acquire an equivalent number
of Shares.

 

The Plan has been amended and restated effective July 22, 2009, in connection
with the Corporation’s name change and its listing on the New York Stock
Exchange.

 

1.2Definitions

 

Unless the context otherwise specifies or specifically requires, in this Plan:

 

“Affiliate” means in respect of a person or company, another person or company
that would be considered to be an “affiliate” in respect of such person or
company for the purpose of National Instrument 45-106 - Prospectus and
Registration Exemptions.

 

“Blackout Period” means any period during which insiders of the Corporation or a
Participating Entity are prohibited from trading Shares as described in the
Corporation’s Disclosure Policy, but excludes any period during which a
regulator has halted trading in the Shares.

 

“Board” means the board of directors of the Corporation.

 

“Cause” means (a) “cause”, “just cause” or a similar term as defined in the
Participant’s employment agreement, if any; or (b) if there is no such
definition or agreement, means:

 

(i)the failure by a Participant to perform his duties with a Participating
Entity;

 

(ii)theft, fraud, dishonesty or willful misconduct by the Participant involving
the property, business or affairs of a Participating Entity or the carrying-out
of the Participant’s duties with a Participating Entity;

 

 

 

 



IESI-BFC Ltd. Page 2 of 12 Share Option Plan      



 

(iii)the breach by a Participant who has an employment agreement of any material
term of the Participant’s employment agreement; or

 

(iv)any other conduct that would be determined by the courts of the jurisdiction
in which the Participant is employed with or providing services to a
Participating Entity to constitute cause for termination of employment or a
fundamental breach of the Participant’s obligations to such Participating
Entity.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Compensation Committee of the Corporation, or if there is
no such committee for any reason at any relevant time, the Board.

 

“Corporation” means IESI-BFC Ltd., a corporation amalgamated under the Business
Corporations Act (Ontario) on May 27, 2009, and includes its successors.

 

“Eligible Participant” means any director, officer or management employee of a
Participating Entity, other than a director who is not an employee (and includes
any such person who is on a leave of absence authorized by a Participating
Entity).

 

“Fair Market Value” means the closing trading price of a Share on the primary
exchange on which the Shares are traded on the business day immediately
preceding the relevant date; provided that, in the event that such Shares are
not listed as posted for trading on any stock exchange, the Fair Market Value in
respect thereof shall be the fair market value of such Shares as determined by
the Committee in its sole discretion, who will take into account conformity with
Regulation Section 1.409A - 1(b)(iv)(B).

 

“Fund” means BFI Canada Income Fund, established by declaration of trust dated
February 28, 2002 as amended and restated from time to time.

 

“Option” means a right granted to an Eligible Participant to purchase Shares of
the Corporation pursuant to the terms of this Plan.

 

“Participant” means any person to whom an Option has been granted pursuant to
this Plan and whose grant is outstanding.

 

“Participating Entity” means the Corporation, 1ESI Corp. and any of their
Affiliates as designated by the Committee from time to time.

 

“Plan” means this Share Option Plan of the Corporation, as amended from time to
time.

 

“Share” means a common share in the capital in the Corporation.

 

“Shareholder” means the holder of a Share.

 

 

 

 



IESI-BFC Ltd. Page 3 of 12 Share Option Plan      

 

“Termination Date” means the date a Participant ceases to be an Eligible
Participant for any reason including the death of a Participant or the
Participant’s employer ceasing to be a Participating Entity, and excludes any
period of statutory, contractual or reasonable notice or deemed employment.

 

“Treasury Regulations” means the Treasury Regulations promulgated under the
Code.

 

“Unit” means an equal undivided beneficial interest in the Fund, designated as
ordinary trust units.

 

“U.S. Participant” means a Participant who is a United States citizen or United
States resident alien as defined for purposes of Code Section 7701(b)(1)(A).

 

1.3Interpretation

 

In this Plan, references to Sections and Schedules are references to sections in
and schedules to this Plan, unless specified otherwise. Where the context so
requires, words importing the singular number include the plural and vice versa,
and words importing the masculine gender also include the feminine and neuter
genders. The use of headings in this Plan is for convenience only and does not
affect the interpretation of this Plan.

 

1.4Effective Date

 

This Plan, as amended and restated, shall become effective on July 22, 2009. Any
grants of Options, and related Option Agreements entered into, prior to that
effective date, as described in Section 1.1, shall remain outstanding but shall
be governed by the terms of this Plan.

 

Section 2.        Administration and Amendment

 

2.1Administration

 

The Board delegates the administration of this Plan and any and all matters
related to, connected with or arising out of this Plan to the Committee. The
Board may revoke or amend this delegation from time to time in its sole and
absolute discretion. Subject to the Committee reporting to the Board on matters
relating to this Plan and obtaining the approval of the Board for those matters
required by the Committee’s mandate, and subject to Sections 2.4 and 2.5 with
respect to a U.S. Participant, the Committee has the sole and absolute
discretion to: (a) grant Options to Eligible Participants; (b) determine the
exercise price, vesting, terms, limitations, restrictions and conditions upon
such grants; (c) interpret and administer the Plan; (d) establish, amend and
rescind any rules and regulations relating to the Plan; and (e) make any other
determinations that the Committee deems necessary or desirable for the
administration of the Plan. The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan, in the manner and to the
extent the Committee deems, in its sole and absolute discretion, necessary or
desirable, subject to obtaining the required approval, if any, from
Shareholders, regulatory authorities or otherwise. Any decision of the Committee
with respect to the administration and interpretation of the Plan shall be
conclusive and binding on the Participants.

 

 

 

 



IESI-BFC Ltd. Page 4 of 12 Share Option Plan      

 

2.2Amendment and Termination

 

Subject to Sections 2.4 and 2.5 with respect to a U.S. Participant, the
Committee may amend, suspend or terminate this Plan or any portion thereof at
any time in accordance with applicable legislation, and subject to the required
approvals, if any, from the Shareholders, regulatory authorities or otherwise.
No amendment, suspension or termination may materially adversely affect any
Options, or any rights pursuant thereto, granted previously to any Participant
without the consent of that Participant.

 

2.3Amendment on Consent

 

Subject to Sections 2.4 and 2.5, with the consent of the Participant affected
thereby, the Committee may amend or modify any outstanding Option in any manner
to the extent that the Committee would have had the authority to initially grant
the award as so modified or amended including, without limitation, to change the
date or dates as of which, or the price at which, an Option becomes exercisable,
subject to obtaining the required approvals, if any, of the Shareholders,
regulatory authorities or otherwise.

 

2.4Amendments with Shareholder Approval

 

Notwithstanding any other provision of this Plan, Shareholder approval will be
required for the following types of amendments:

 

(a)increases to the number of Shares issuable under the Plan, including an
increase to a fixed maximum number of Shares or a change from a fixed maximum
number of Shares to a fixed maximum percentage;

 

(b)amendments that increase the length of the period after a Blackout Period
during which Options, awards or any rights pursuant thereto may be exercised;

 

(c)amendments that would reduce the exercise price for an Option or that would
result in the exercise price for any Option being lower than the Fair Market
Value of a Share at the time the Option is granted, except a reasonable and
appropriate reduction pursuant to Section 6.1;

 

(d)any amendment expanding the categories of Eligible Participants which would
have the potential of broadening or increasing insider participation;

 

(e)amendments to termination provisions providing an extension beyond the
original expiry date, except an automatic extension of an Option expiring during
a Blackout Period on the terms set out in this Plan;

 

(f)the addition of any other provision that results in Participants receiving
Shares while no cash consideration is received by the Corporation; and

 

 

 

 



IESI-BFC Ltd. Page 5 of 12 Share Option Plan      

 

(g)amendments required to be approved by Shareholders under applicable law
(including, without limitation, the rules, regulations and policies of the
Toronto Stock Exchange and the New York Stock Exchange);

 

(h)amendments that would allow for the transfer or assignment of Options by
Participants, should that be permitted under applicable stock exchange rules;

 

(i)amendment provisions granting additional powers to the Board to amend the
Share Option Plan or entitlement;

 

(j)extension to the term of Options held by Insiders; and

 

(k)changes to the Insider participation limits which result in securityholder
approval to be required on a disinterested basis.

 

2.5Section 409A of the Code.

 

Since the exercise price of an Option or Share Appreciation Right, granted
pursuant to Sections 3.5 and 4.1, respectively, of this Plan, shall be not less
than the Fair Market Value of a Share at the time of grant, each such Option and
Share Appreciation Right is intended to be exempt from Code Section 409A.
Notwithstanding the foregoing or anything in this Plan to the contrary, to the
extent that any Option or Share Appreciation Right is determined to constitute
“nonqualified deferred compensation” within the meaning of Code Section 409A (a
“409A Award”), the 409A Award, with respect to U.S. Participants, shall be
subject to such additional rules and requirements as specified by the Committee
from time to time in order to comply with Code Section 409A. If any provision of
the Plan contravenes Code Section 409A or could cause the U.S. Participant to
incur any tax, interest or penalties under Code Section 409A, the Committee may,
in its sole discretion and without the U.S. Participant’s consent, modify such
provision to (i) comply with, or avoid being subject to, Code Section 409A, or
to avoid the incurrence of taxes, interest and penalties under Code Section
409A, and/or (ii) maintain, to the maximum extent practicable, the original
intent and economic benefit to the U.S. Participant of the applicable provision
without materially increasing the cost to the Corporation or contravening of
Code Section 409A. However, this provision does not create an obligation on the
part of the Corporation to modify the Plan and does not guarantee that Options
will not be subject to taxes, interest and penalties under Code Section 409A.

 

Section 3.        Grants of Options and Rights of Option Holders

 

3.1Shares Reserved for Issuance

 

The Corporation reserves 4,000,000 Shares for issuance under this Plan. Any
Share subject to an Option that, for any reason, has been cancelled or
terminated without having been exercised will again be available for issuance
under this Plan.

 

 

 

 



IESI-BFC Ltd. Page 6 of 12 Share Option Plan      

 

The number of securities issuable to insiders, at any time, under all security
based arrangements, including this Plan, cannot exceed 10% of issued and
outstanding securities; and the number securities issued to insiders, within any
one-year period, under all security based compensation arrangements, including
this Plan, cannot exceed 10% of the issued and outstanding securities.

 

3.2Grant of Options and Option Agreement

 

The Committee may grant Options only to Eligible Participants. Each grant of
Options must be confirmed by an agreement (an “Option Agreement”) in the form
attached as Schedule A signed by the Corporation and by the Participant
acknowledging that the Participant agrees to be bound by the terms of this Plan.

 

3.3Exercise of Options

 

The Committee may determine when any Option will become exercisable and may
determine that the Option will be exercisable in installments. In the absence of
any other determination, including, without limitation, in a Participant’s
employment agreement, Options will become exercisable as follows:

 

(a)as to 25% on and after the first anniversary of the date of grant;

 

(b)as to an additional 25%, on and after the second anniversary of the date of
grant;

 

(c)as to an additional 25%, on and after the third anniversary of the date of
grant; and

 

(d)as to the balance, on and after the fourth anniversary of the date of grant,
and Options expire on the tenth anniversary of the date of grant.

 

3.4Acceleration of Exercise of Options

 

Notwithstanding any other provisions of this Plan, the Committee may at any time
give written notice to all Participants advising that their respective Options
are all immediately exercisable and may be exercised only within 30 days of such
written notice or such other period as determined by the Committee and not
thereafter and that all rights of the Participants under any Options not
exercised within such period will terminate at the expiration of such period.

 

3.5Exercise Price

 

The exercise price of an Option granted pursuant to this Plan shall be not less
than the Fair Market Value per Share, provided such grant prices must also be in
accordance with applicable laws and stock exchange and regulatory policies.

 

 

 

 



IESI-BFC Ltd. Page 7 of 12 Share Option Plan      

 

3.6Exercise Procedure

 

In order to exercise an Option, the Participant must file with the Chief
Financial Officer or Secretary of the Corporation a completed Notice of Exercise
in the form attached as Schedule B. The exercise price of each Share purchased
under an Option must be paid in full by bank draft or certified cheque at the
time of exercise. Upon receipt of payment in full and subject to the terms of
this Plan, the number of Shares in respect of which the Option is exercised will
be duly issued as fully paid and non-assessable.

 

3.7Prohibition on Transfer or Assignment of Options

 

Options are personal to the Participant. No Participant may deal with any Option
or any interest in it or transfer or assign any Option now or hereafter held by
the Participant. A purported transfer or assignment of any Option will not be
valid and the Corporation will not issue any Share upon the attempted exercise
of a transferred or assigned Option.

 

3.8Participants are not Shareholders

 

Except as expressly set out in this Plan, a Participant is not and is not deemed
to be a Shareholder and has no rights as a Shareholder, as a result of
participating in this Plan.

 

3.9No Special Rights of Employment or Office

 

Nothing in this Plan or in any grant under this Plan will confer upon any
Participant any right to the continuation of the Participant’s employment,
position or office with, or the Participant continuing to act as a director,
trustee, partner, officer or employee of, a Participating Entity or interfere in
any way with the right of any Participating Entity at any time to terminate that
employment, position or office or to increase or decrease the compensation of a
Participant.

 

3.10No Other Benefits of Employment of Office

 

The amount of compensation received or deemed to be received by a Participant as
a result of the grant of Options or the sale of Shares received upon an exercise
of an Option will not constitute compensation with respect to which any other
benefits of employment, position or office of that Participant are determined
including, without limitation, benefits under any bonus, pension,
profit-sharing, insurance or salary continuation plan, except as otherwise
specifically determined by the Committee.

 

Section 4.        Share Appreciation Rights

 

4.1Grants of Share Appreciation Rights

 

(a)The Committee may, from time to time, grant rights (“Share Appreciation
Rights”) to any Eligible Participant in connection with the grant of any Option.
Any such grant of Share Appreciation Rights shall be included in the Option
Agreement.

 

 

 

 



IESI-BFC Ltd. Page 8 of 12 Share Option Plan      

 

(b)A Share Appreciation Right is the right to surrender to the Corporation all
or a portion of an Option in exchange for an amount equal to the excess, if any,
of:

 

(i)the Fair Market Value as of the date such Option or portion thereof is
surrendered of the Shares issuable on exercise of such Option or portion thereof
over

 

(ii)the exercise price of such Option or portion thereof, relating to such
Shares and any amount required to be withheld by applicable law.

 

4.2Exercise

 

Share Appreciation Rights shall be exercisable only at the same time, by the
same persons and to the same extent, that the Option related thereto is
exercisable. Upon exercise of any Share Appreciation Right, the related Option
shall be surrendered to the Corporation, and the number of Shares reserved for
issuance under this Plan shall be reduced by the total number of Shares
underlying the related Option.

 

Section 5.        Resignation, Termination, Death, Disability, Expiry

 

5.1Resignation

 

If a Participant ceases to be an Eligible Participant as a result of resignation
of employment, then as at the Termination Date, each Option held by the
Participant ceases to vest and those which are exercisable as at the Termination
Date may be exercised during the period ending 30 days after the Termination
Date, after which all unexercised Options held by the Participant will expire,
subject to Section 5.5.

 

5.2Without Cause or Cessation of Eligible Participant

 

If a Participant ceases to be an Eligible Participant as a result of termination
of employment or services without Cause or as a result of the employer of the
Eligible Participant ceasing to be a Participating Entity, then as at the
Termination Date each Option held by the Participant ceases to vest and those
which are exercisable as at the Termination Date may be exercised during the
period ending 90 days after the Termination Date after which all unexercised
Options held by the Participant will expire, subject to Section 5.5.

 

5.3For Cause

 

If a Participant ceases to be an Eligible Participant as a result of termination
of employment or services for Cause, then as at the Termination Date each Option
held by the Participant ceases to vest and Options which are exercisable cease
to be exercisable, subject to Section 5.5.

 

 

 

 



IESI-BFC Ltd. Page 9 of 12 Share Option Plan      

 

5.4Disability or Death

 

If a Participant ceases to be an Eligible Participant as a result of disability,
then as at the Termination Date each Option held by the Participant ceases to
vest and those which are exercisable as at the Termination Date may be exercised
during the period ending 12 months after the Termination Date after which all
unexercised Options held by the Participant will expire, subject to Section 5.5.
If a Participant dies, then as at the Termination Date each Option held by the
Participant ceases to vest and those which are exercisable as at the Termination
Date may be exercised by the Participant’s legal representatives during the
period ending 12 months after the date of the Termination Date after which all
of such Participant’s unexercised Options will expire, subject to Section 5.5.

 

5.5Expiry

 

Notwithstanding Sections 5.1 to 5.5 inclusive, the Committee may, in its
discretion, either at the time of the grant or thereafter provide that Options,
whether or not exercisable prior to a Participant’s Termination Date, shall be
exercisable thereafter, to the extent and for such period of time as the
Committee, in its discretion, determines, provided that no Option may be
exercised after its stated expiration. Options granted must be exercised no
later than 10 years after the date of grant or such shorter period as the
Committee may require. However, if an Option expires during or shortly after the
end of a Blackout Period or the Participant’s Termination Date pursuant to
Sections 5.1, 5.2 or 5.4 falls within or shortly after the end of a Blackout
Period, the term of the Option or the Termination Date, as applicable, is
automatically extended until ten business days after the end of the Blackout
Period.

 

5.6End of Participation

 

At the time a Participant ceases to hold Options which are or may become
exercisable, the Participant ceases to be a Participant.

 

Section 6.        General

 

6.1Capital Adjustments

 

In the event of any stock dividend, share split, combination or exchange of
shares, merger, arrangement, reorganization, consolidation, spin-off or other
distribution, other than normal cash dividends, of the Corporation’s assets to
Shareholders, or any other change in the capital of the Corporation affecting
Shares, the Committee will make such proportionate adjustments, if any, as the
Committee in its discretion may deem appropriate to reflect such change, with
respect to (a) the number or kind of Shares or other securities reserved for
issuance pursuant to this Plan; and (b) the number or kind of Shares or other
securities subject to unexercised Options previously granted and the exercise
price of those Options, subject to Shareholder approval if required; provided,
however, that no substitution or adjustment will obligate the Corporation or any
successor entity to issue or sell fractional securities. Notwithstanding
anything in this Plan to the contrary, with respect to U.S. Participants, all
adjustments made pursuant to this Section 6.1 are intended to be made in a
manner that complies with Code Section 409A.

 

6.2Non-Exclusivity

 

Nothing contained herein will prevent the Board from adopting other or
additional compensation arrangements for the benefit of any Participant, subject
to any required regulatory or Shareholder approval.

 

 

 

 



IESI-BFC Ltd. Page 10 of 12 Share Option Plan      

 

6.3Compliance with Articles of Amalgamation

 

The Committee may postpone any exercise of any Option or the issue of any Shares
pursuant to this Plan for as long as the Committee in its discretion may deem
necessary in order to permit the Corporation to effect or maintain qualification
of the Shares issuable pursuant thereto under the articles of amalgamation of
the Corporation. The Corporation is not obligated by any provision of this Plan
or grant hereunder to sell or issue Shares in violation of the articles of
incorporation of the Corporation or the law of any government having
jurisdiction therein. In addition, if the Shares are listed on a stock exchange,
the Corporation will have no obligation to issue any Shares pursuant to this
Plan until such Shares have been duly listed.

 

6.4Tax Consequences

 

It is the responsibility of the Participant to complete and file any tax returns
which may be required under any applicable tax laws within the periods specified
in those laws as a result of the Participant’s participation in the Plan. The
Corporation shall not be responsible for any tax consequences to the Participant
as a result of the Participant’s participation in the Plan. The Corporation
shall make any withholdings or deductions in respect of taxes as required by law
or the interpretation or administration thereof. The Corporation shall be
entitled to make arrangements to sell a sufficient number of Shares to be issued
pursuant to the exercise of an Option to fund the payment and remittance of such
taxes that are required to be deducted or withheld and any associated costs.

 

6.5No Liability

 

The Participating Entities and their owners, shareholders, Shareholders,
employees and officers, along with their boards of directors and trustees and
each respective member or trustee thereof, as applicable, will not be liable or
responsible:

 

(a)for any act or omission, whether or not negligently taken or omitted in good
faith, or for the exercise of an authority or discretion granted in connection
with this Plan to the Committee;

 

(b)for any tax consequences to the Participant as a result of the Participant’s
participation in this Plan; or

 

(c)to any Participant for any loss resulting from a decline in the value of an
Option or Share, if any.

 

The liabilities of the Corporation with respect to its obligations under this
Plan are not personally binding upon, and resort shall not be had to, nor may
recourse or satisfaction be sought from, the private property of any
Shareholder, director, officer, employee or agent of the Corporation, but only
property of the Corporation or a specific portion thereof only shall be bound,
and such obligations and liabilities shall be satisfied only out of, and
recourse under this Plan shall be limited to, the property and assets of the
Corporation.

 

 

 

 



IESI-BFC Ltd. Page 11 of 12 Share Option Plan      

 

6.6Notices

 

All notices under the Plan will be in writing and if to a Participating Entity
will be delivered to the Participating Entity by first class post to its head
office, and if to a Participant, will be delivered personally or sent by first
class post to the Participant at the address which the Participant will give for
the purpose, or failing any such address to the Participant’s last known place
of residence. If a notice is sent by post, service thereof will be deemed to be
effected by properly addressing, prepaying and posting a letter containing the
same to such address and will be deemed to be served forty-eight hours after
such posting.

 

6.7Unfunded Plan

 

To the extent any individual holds any rights under the Plan, such rights
(unless otherwise determined by the Committee) shall be no greater than the
rights of a general unsecured creditor of the Corporation.

 

6.8Costs

 

The costs of the operation of this Plan will be borne by the Participating
Entities as they determine.

 

6.9Governing Law

 

This Plan is to be governed by, and interpreted and construed in accordance with
the laws of the Province of Ontario and the laws of Canada applicable therein.

 

6.10Severability

 

If any provision, or part thereof, in this Plan is determined to be invalid or
unenforceable, such provision, or part thereof, will be severed from this Plan
only in respect of such persons, circumstances and jurisdictions where it was
determined to be invalid or unenforceable, and the rest of the Plan as it
applies to other persons, circumstances or jurisdictions, will remain in full
force and effect.

 

6.11Successors and Assigns

 

The Plan shall be binding on all successors and assigns of the Corporation and
each Participant, including without limitation, the legal representative of a
Participant, or any receiver or trustee in bankruptcy or representative of the
Corporation’s or Participant’s creditors.

 

6.12Survival

 

If this Plan is terminated, the provisions of this Plan and any administrative
guidelines, and other rules adopted by the Committee and in force at the time of
this Plan, will continue in effect as long as any Options or any rights pursuant
thereto remain outstanding. However, notwithstanding the termination of this
Plan, the Committee may make any amendments to this Plan or the Options that it
would be entitled to make if this Plan were still in effect.

 

 

 

 



IESI-BFC Ltd. Page 12 of 12 Share Option Plan      

 

* * * * *

 

 

 

  

IESI-BFC LTD. AMENDED AND RESTATED SHARE OPTION PLAN

 

SCHEDULE A

OPTION AGREEMENT

 

[Name of Employee] (the “Participant”)

 

Pursuant to the IESI-BFC Ltd. Amended and Restated Share Option Plan (the
“Plan”) effective July 22, 2009 and in consideration of services provided to any
Participating Entity by the Participant, IESI-BFC Ltd. (the “Corporation”)
hereby grants to the Participant an option (the “Option”) to acquire ___________
common shares (“Shares”) of the Corporation at an exercise price of $
__________per Share [and tandem Share Appreciation Right].

 

All capitalized terms not defined in this agreement have the meaning set out in
the Plan.

 

Subject to earlier expiry in accordance with the Plan, the Option shall cease to
be exercisable and shall expire on _______________, _________. The Option will
vest and become exercisable as follows:

 

(a)as to 25%, on and after the first anniversary of the date of grant of the
Option;

 

(b)as to an additional 25%, on and after the second anniversary of the date of
grant of the Option;

 

(c)as to an additional 25%, on and after the third anniversary of the date of
grant of the Option; and

 

(d)as to the remaining 25%, on and after the fourth anniversary of the date of
grant of the Option.

 

Any period of statutory, contractual or reasonable notice of termination of
employment or deemed employment following a Participant’s Termination Date shall
not be recognized for vesting or any other purpose under the Plan.

 

The Corporation and the Participant understand and agree that the granting and
exercise of this Option and the issue of Shares are subject to the terms and
conditions of the Plan, all of which are incorporated into and form a part of
this agreement.

 



  IESI-BFC LTD.           By           Date  



 

I agree to the terms and conditions set out herein.

 

          Signature   Print Name   Date

 

 

 

  

IESI-BFC LTD.

AMENDED AND RESTATED SHARE OPTION PLAN

 

SCHEDULE B

NOTICE OF EXERCISE

 

TO:The Corporation

Attention: The Secretary or Chief Financial Officer

 

Pursuant to the IESI-BFC Ltd. Amended and Restated Share Option Plan (the
“Plan”), the undersigned elects to:

 

exercise an Option to purchase ______ common shares (“Shares”) of IESI-BFC Ltd.
(the “Corporation”), which are the subject of an option granted on ____________,
_______, and encloses a bank draft or a certified cheque payable to the
Corporation in the aggregate amount of $____________ , being $__________ per
Share.

 

The Corporation is directed by the undersigned to deliver to the following
account, particulars and other details necessary to record through the CDS
Clearing and Depositary Services Inc. (“CDS”) (or through a broker, dealer, bank
or other financial institution or other person who, directly or indirectly, from
time to time effects book-based transfers with CDS and pledges of securities
deposited with CDS) the undersigned’s interest in the Shares that are
deliverable on exercise of the option.

 



 

 



 



(Insert financial institution name and account particulars and contact
information; account must be maintained with a CDS participant. Note: It is very
important that contact information in Toronto be provided.)

 

- OR -

 

exercise __________________ Share Appreciation Rights, which were granted on
_____, ________________, ____________

 

          Signature   Print Name   Date

 

 

 

 

 

